Title: From James Madison to William Thornton, 3 September 1803
From: Madison, James
To: Thornton, William


Dear Sir
Sepr. 3. 1803
I have recd yours of the 26 Ult. The preceeding one was acknowledged in my last. We have been a few days later in sending off Payne than was intended. Jason, who attends him, takes charge of your horses, which after dropping Payne at Alexa. he will carry on to Washington. I find the horse I purchased is a little deeper in his color than his companion, but the latter will become less pale as he gains an equality in flesh. I have reason to believe that they will make on the whole valuable horses for some service or other. I wish the deeper bay was more sprightly. The other will be sufficiently so, when in good plight. He was so much reduced before he was sent to me at Washington, and by the hot journey home, that the best keeping has not yet reclaimed him from his leaness. I have not been able to try them together in a carriage, but you may count on their being gentle and well broken. Perhaps, as the purchased one has been little used to move out of a walk, it may well [sic] to advert to that circumstance in the first motion you give them in your carriage. After seeing the horses, and knowing my view of the bargain, we shall find no difficulty in making it mutually satisfactory. On getting home I found the drouth here equal to what had existed at Washington. We still suffer extremely from that cause. Rain now will be of little use to Crops of Corn but may do much service to Tobo. & to the seeding of Wheat &c. We are setting off this morning for Monticello. The family continue well. May this find yours so. Present ⟨them?⟩ all with best regards to the ladies. Yrs. sincerely
James Madison
 

   
   RC (DLC: Thornton Papers).


